Phlegar, J.,
dissenting:
Section 2483 of the Code, so far as applicable to this case, is:
“ If the person who shall cause such building to be erected owns less than a fee simple estate in such land, then only his interest therein shall be subject to said lien. No lien or encumbrance upon the land created before the work was commenced shall operate upon the building erected thereon until the lien in favor of the person doing the work shall have been satisfied; nor shall any lien or encumbrance upon the land created after the work was commenced operate on the land or such building until the lien in favor of the person doing the work shall have been satisfied.”
As the lieu asserted by Talley was for erecting a building, I have, in quoting the section, omitted so much as relates to repairs and furnishing materials, to which all the provisions of the section apply with equal force as to buildings.
It seems to me to be certain that the Legislature intended by the first clause of the section to limit the power of the person causing the building to be erected to his own interest in the land, and that he cannot encumber what he does not own. If this is correct, and I cannot doubt that it is, “the land” mentioned in the subsequent parts of the statute is the interest of the person causing the building to be erected, in the land on which *252it is erected, and only that interest can be affected by or subjected to the lien.
The Valley Engine and Machine Company had no interest in the land except under an unrecorded deed from C. R. Moorman. By the express terms of section 2465 of the Code that deed was void as to the judgment creditors of O. R. Moorman; as to them the Engine and Machine Company had no interest, and therefore, by the express terms of section 2483, nothing could be subjected to the mechanic’s lien.
The decree in this ease practically determines that section 2465 is repealed by section 2483, quoad a mechanic’s lien. I cannot think that such was the intention of the Legislature. The principle contained in section 2465 has been the law for nearly two centuries. See the act of 1705, 3 Hen. St. 318; 1 Rev. Code 1819, ch. 99; Code 1849, ch. 118, sec. 5.
The purpose of requiring recordation of deeds is to prevent frauds by concealing the true status of the title. This purpose has been consistently maintained by a well-regulated and.well-understood system of law, for nearly two hundred years. Indeed, until the Code of 1819, the unrecorded deed did not pass the title between the parties thereto.
Repeals by implication are not favored in any case, and especially so where a long and well-established system, whose object is to prevent frauds and perjuries, will be interfered with. In such a case, an intention to repeal should not be presumed unless there is a positive repugnancy between the statutes, and no other reasonable construction can be placed upon the later act. Davies v. Creighton, 33 Gratt. 698; Somers’ Case, 97 Va. 761.
The mechanic who is about to contract to erect a building can protect himself by examining the records and ascertaining the state of the title. If he purchases the lot, the law places that duty on him. Why not do so when he malees an investment on it as a basis of security? The first lines of section 2483 tell him he can get no lien on anything the person with whom he con*253tracts does not own. Why, then, should he not be required to •examine the title?
If the words “the land” in the second portion of section 2483 .are held to mean, what I think they naturally mean, viz., “the interest of the person causing the building to be erected,” there will be no conflict between the mechanic’s lien law and the registry acts, and no conflict between the two clauses of section 2483. The judgment in this case does not operate on the Engine and Machine Company’s land or interest in land, but on O. E. Moorman’s interest therein, because as to the judgment creditor the title or interest of C. E. Moorman never passed from him ■or- vested in the company. If, however, these words are construed to mean the real estate itself, then the section becomes self-contradictory, for he can bind what he does not own. It is either that, or an unrecorded deed is valid and effective to vest -■an interest against the creditors of the grantor.
I think the decree should be affirmed.